DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8-9, 11-15, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. (US Pub. 6,287,683 B1) in view of Kishikawa et al. (US Pub. 2009/0011244 A1), Takahashi et al. (US Pub. 2008/0207797 A1), and Tanaka (US Pub. 2016/0083505 A1) or Higo (JP 2015/194546 A).
Regarding claims 1, 3, 5-6, 8, and 27, Itoh discloses an anti-fogging coating formed on the surface of an optical substrate wherein the coating comprises a water-absorbing film and a porous film (abstract). The porous film comprises an inorganic substance (col. 5, lines 22-24) and has hydrophilicity (col. 7, lines 28-30). 
Itoh does not specifically disclose the water-absorbing film consisting of organic polymer chains and organic crosslinking chains where the organic layer is a cured product of an organic polymer having an acidic group and at least one crosslinking agent selected from the group in claim 1.
Kishikawa discloses an anti-fogging article comprising a substrate and water-absorptive crosslinked resin layer (abstract). The composition of the resin layer is a crosslinkable compound (organic polymer) and curing agent (crosslinking agent) ([0043]). The crosslinkable compound is a polymer with crosslinkable groups including a carboxyl group (at least one organic polymer having a carboxyl group), and a cationic group or more specifically a carboxylate monomer with a cationic group which may be acrylic or methacrylic acid ([0045]-[0062]). 
Takahashi discloses an anti-fogging coating solution comprising a resin component and crosslinking agent (abstract, [0008] and [0009]) where the crosslinking agent is selected from a compound with at least two epoxy group or a compound having at least two oxetane rings ([0009]) to obtain an anti-fogging article formed by 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the water-absoptive crosslinked resin layer taught in Kishikawa may be used as the water-absorbing film in Itoh to have an article excellent in anti-fog performance and durability as well as good performance over a long period of time even  in high-temperature and high-humidity environments (Kishikawa, abstract and [0017]) where the epoxy group containing curing agent in Kishikawa may further be replaced with the at least two oxetane ring containing crosslinking agent taught in Takahashi as known suitable crosslinking agents for anti-fogging films and to form a film that has excellent scratch resistance, initial anti-fogging property, and anti-fogging retainability (Takahashi, abstract and [0009]).
Itoh in view of Kishikawa and Takahashi does not specifically disclose the specific oxetane crosslinking agent as claimed.
Tanaka discloses a photo-curable resin composition for an optical component comprising an epoxy resin and an oxetane resin having at least one oxetane ring in its molecule (abstract) where examples of the oxetane component include xylylene bisoxetane, 3-ethyl-3{[(3-ethyloxatan-3-yl)methoxy]methyl}oxetane, and 4,4”-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol which have 3 to 30 carbon atoms ([0048]-[0050], and [0053]).
Higo discloses a resin composition for optical parts comprising a photocurable resin composition ([0001]) comprising an epoxy ([0008]) and oxetane compound to achieve more excellent curability ([0013]) where the oxetane compound is xylylenebis 
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the oxetane curing agent in Itoh in view of Kishikawa and Takahashi should be one of the oxetane compounds taught in Tanaka or Higo as known suitable oxetane compounds to improve curing performance of an epoxy resin composition (Tanaka, [0026] or Higo, [0027]).
Regarding the limitation that there will be an aggregate of the acidic group, Itoh in view of Kishikawa, Takahashi and Tanaka or Higo does not specifically disclose this limitation. However, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best,
Specifically regarding claim 6, Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo discloses using a polymer with a carboxylic acid group (Kishikawa, [0061]-[0062]) where carboxylic acid is also considered to have a pKa of 5 or less. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo and the claimed invention both use polyacrylic acid as the organic polymer chain (Kishikawa, [0062]) and instant Specification, Table 1) so the polyacrylic acid in Kishikawa would be expected to have the same properties as claimed including having an acid group with a pKa value of 5 or less.
Regarding claim 9, Itoh discloses the water-absorbing film having a thickness of 0.5 to 20 microns (col. 4, lines 59-60) with specific examples of 0.8, 1, and 5 microns (800, 1000 and 5000 nm) (col. 10, line 7; col. 11, line 59; col. 12, lines 26 and 62; Table 1; col. 13, line 65; col. 15, line 41; col. 16, lines 10 and 31; Table 3).
Regarding claim 11, Itoh discloses the thickness of the porous layer being 90 and 125 nm (col. 8, lines 25-26; col. 9, lines 11-12; col. 10, line 15; col. 11, line 35; col. 12, line 6 and 42; col. 13, line 10). 
Regarding claim 12, Itoh discloses a packing rate of the porous film being 20 to 80% (col. 5, lines 1-2) which is considered the inverse of porosity so that porosity would be 20 to 80%. Itoh discloses specific packing examples of 80% (20% porosity), 70% (30% porosity) and 65% (35% porosity) (col. 8, line 30; col. 9, line 23; col. 10, line 19; 
Regarding claim 13, Itoh discloses the porous film having a water contact angle of no more than 80 degrees which is considered to overlap the claimed range (col. 7, lines 28-30). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.
Regarding claims 14-15, Itoh discloses the coating on an optical substrate which is a lens which may be considered a cover member (col. 1, lines 9-10). Itoh does not specifically disclose the light transmission of the substrate. However, Itoh discloses that the anti-fogging coatings improve transmission of the substrate by 5 or 8% (col. 8, lines 31-37 and col. 9, lines 28-30) and the transmission of the article with the anti-fogging coatings are above 90% in the visible region (Figs. 10-13). Further, the substrate is an optical substrate (abstract) so that some amount of transmission would be expected. Therefore, because the transmission is at least 90% for a coated substrate, and the coating on the substrate increases transmission by at most about 8%, the optical substrate in Itoh alone would be expected to have a transmission of at least 50% for visible light. 
Claim 2 and in the alternative claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo as applied to claim 1 above, and further in view of Zhu et al. (US Pub. 2019/0056529 A1).
Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo discloses the member of claim 1 as discussed above. Itoh does not specifically disclose the average pore diameter of the porous layer, and to the extent packing rate is not the inverse of porosity, Itoh does not disclose porosity.
Zhu discloses a coating for an optical article such as a lens having a bottom coating of at least one hydrophilic resin binder which forms an anti-fogging layer and a top coating forming an anti-reflective layer where the top coating has nanopores of less than 150 nm in size (abstract) and a porosity of 30 to 90% ([0015]).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous layer in Itoh should have a pore size and porosity as taught in Zhu to have a layer that is transparent and not hazy as a desired property of a coating on a lens (Zhu, [0015] and see Itoh, col. 1, line 10 which discloses the coating on a lens). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.	
Claims 10 and in the alternative claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo as applied to claim 1 above, and further in view of Doushita et al. (US 6,156,409).
Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo discloses the member of claim 1 as discussed above. Itoh discloses the porous layer being SiO-2
Doushita discloses an anti-fogging article which is excellent in durability, wear resistance, anti-fogging property, and anti-fogging sustainability property comprising a film with metal oxide fine particles (abstract) which are silicon oxide particles (col. 2, lines 21-23) and the amount of particles is 5 to 80 percent by weight (col. 5, lines 23-36). The anti-fogging article should have a contact angle of 10 degrees or less (col. 10, lines 35-42).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for the porous layer in Itoh to use silica particles in the amount of up to 80 percent by weight so that the anti-fogging property and sustainability of the property are sufficient (Doushita, col. 5, lines 23-26) and for the layer to have a water contact angle of 10 degrees or less to have sufficient anti-fogging property as taught in Doushita (Doushita, col. 10, lines 35-42).
Claims 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtaka et al. (US 6,055,376) in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo.
Regarding claims 16 and 28, Ohtaka discloses an observation optical system with an eyepiece lens (optical system) with a water absorptive antifogging coating applied to both surfaces of the lens, a member holding the eyepiece lens (housing) and further includes an eyeball detecting system with a light source, a light receiving element arranged on detection of the reflected light from the eyeball through the eyepiece to produce a signal, an optical member positioned in the path of the light from the light source to the light receiving element with an antifogging coating and a circuit 
Ohtaka further discloses the coating having an antireflection effect but does not specifically disclose using an inorganic porous layer with hydrophilicity to achieve the effect (col. 6, lines 51-65).
Itoh discloses an anti-fogging coating formed on the surface of an optical substrate wherein the coating comprises a water-absorbing film and a porous film (abstract). The porous film comprises an inorganic substance (col. 5, lines 22-24), has hydrophilicity (col. 7, lines 28-30) and has an antireflective effect (col. 2, lines 19-20). 
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the antifogging coating in Ohtaka could further include the hydrophilic inorganic porous layer taught in Itoh to give the coating an antireflective effect (see Ohtaka, col. 6, lines 51-65 and Itoh, col. 2, lines 61-67).
The antifogging coating in Ohtaka is an organic layer comprising an inorganic alkoxide (organic crosslinker) and polyacrylic acid (organic polymer chain with an acidic group) (col. 4, lines 26-67) so Ohtaka does not specifically disclose the water-absorbing film consisting of organic polymer chains and organic crosslinking chains where the organic layer is a cured product of an organic polymer having an acidic group and at least one crosslinking agent selected from claimed group.
Kishikawa discloses an anti-fogging article comprising a substrate and water-absorptive crosslinked resin layer (abstract). The composition of the resin layer is a crosslinkable compound (organic polymer) and curing agent (crosslinking agent) ([0043]). The crosslinkable compound is a polymer with crosslinkable groups including a 
Takahashi discloses an anti-fogging coating solution comprising a resin component and crosslinking agent (abstract, [0008] and [0009]) where the crosslinking agent is selected from a compound with at least two epoxy group or a compound having at least to oxetane rings ([0009]) to obtain an anti-fogging article formed by crosslinking the coating film ([0010]) which has excellent scratch resistance, initial anti-fogging property, and anti-fogging retainability (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the water-absoptive crosslinked resin layer taught in Kishikawa may be used as the water-absorbing film in Ohtaka in view of Itoh to have an article excellent in anti-fog performance and durability as well as good performance over a long period of time even in high-temperature and high-humidity environments (Kishikawa, abstract and [0017]) where the epoxy group containing curing agent in Kishikawa may further be replaced with the at least two oxetane ring containing crosslinking agent taught in Takahashi as known suitable crosslinking agents for anti-fogging films and to form a film that has excellent scratch resistance, initial anti-fogging property, and anti-fogging retainability (Takahashi, abstract and [0009]). 
Ohtaka in view of Itoh, Kishikawa and Takahashi does not specifically disclose the specific oxetane crosslinking agent as claimed.
Tanaka discloses a photo-curable resin composition for an optical component comprising an epoxy resin and an oxetane resin having at least one oxetane ring in its molecule (abstract) where examples of the oxetane resin include xylylene bisoxetane, 3-ethyl-3{[(3-ethyloxatan-3-yl)methoxy]methyl}oxetane, and 4,4”-bis[(3-ethyl-3-oxetanyl)methoxymethyl]biphenol which have 3 to 30 carbon atoms ([0048]-[0050], and [0053]).
Higo discloses a resin composition for optical parts comprising a photocurable resin composition ([0001]) comprising an epoxy ([0008]) and oxetane compound to achieve more excellent curability ([0013]) where the oxetane compound is xylylenebis oxetane, 3-ethyl-3{[(3-ethyloxetane-3-yl)methoxy]methyl}oxetane, and 4,4’-bis[(3-ethyl-3)-oxetane)methoxymethyl]biphenol which have 3 to 30 carbon atoms ([0027]).
 It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the oxetane curing agent in Ohtaka in view of Itoh, Kishikawa and Takahashi should be one of the oxetane compounds taught in Tanaka or Higo as known suitable oxetane compounds to improve curing performance of an epoxy resin composition (Tanaka, [0026] or Higo, [0027]).
Regarding the limitation that there will be an aggregate of the acidic group, Ohtaka in view of Itoh, Kishikawa, Takahashi, Tanaka or Higo does not specifically disclose this limitation. Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, the instant Specification specifically states the aggregate acidic group is formed by having an acidic group with a pKa of 5 or less and a crosslinking agent with a carbon atom number of 3 to 30 (instant Specification, [0077] and [0079]). Ohtaka in view of Itoh, Kishikawa, Takahashi, Tanaka or Higo uses the same compounds as claimed to form the layer including a crosslinking agent with 3 to 30 carbon atoms and an acidic group with a pKa of 5 or less (see paragraphs 14, 35, and 37 above). Thus, the organic layer in Ohtaka in view of Itoh, Kishikawa, Takahashi, Tanaka or Higo would be expected to have the structure of an aggregate of the acidic group as claimed. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo as applied to claim 16 above, and further in view of Zhu.
Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo discloses the apparatus of claim 16 as discussed above. Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo does not specifically disclose the average pore diameter of the porous layer.
Zhu discloses a coating for an optical article such as a lens having a bottom coating of at least on hydrophilic resin binder which forms an anti-fogging layer and a top coating forming an anti-reflective layer where the top coating has nanopores of less than 150 nm in size (abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention that the porous layer in Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo should have a pore size as taught in Zhu to have a layer that is transparent and not hazy as a desired property of a coating on a lens (Zhu, [0015] and see Itoh, col. 1, line 10 which discloses the coating on a lens). Further, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP 2144.05.	

Response to Arguments
Applicant’s arguments, see page 12, filed 12/10/2021, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8-17, and 27-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo; Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo, and Zhu; Itoh in view of Kishikawa, Takahashi, and Tanaka or Higo, and Doushita; Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo; and Ohtaka in view of Itoh, Kishikawa, Takahashi, and Tanaka or Higo, and Zhu.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NANCY R JOHNSON/Primary Examiner, Art Unit 1783